Citation Nr: 0309783	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for a disability 
manifested by pain of the metatarsophalangeal (MTP) joint of 
the right great toe.   
 
3.  Entitlement to rating higher than 10 percent for a left 
knee disability.   
 
4.  Entitlement to a higher (compensable) rating for a left 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1989 to October 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) partly from a May 1997 RO rating decision 
which denied service connection for bilateral hearing loss 
and a disability manifested by pain of the MTP joint of the 
right great toe.  The present Board decision addresses these 
issues.  

The May 1997 RO decision also granted service connection and 
a 10 percent rating for a left knee disability, and granted 
service connection and a noncompensable rating for a left 
shoulder disability; the veteran appeals for higher ratings 
for these conditions.  The issues of a rating higher than 10 
percent for a left knee disability and a higher (compensable) 
rating for a left shoulder disability are the subject of the 
remand at the end of the decision.  

The Board notes that in December 1998 the RO granted service 
connection and a noncompensable rating for tinnitus.  The 
issue of a higher rating for tinnitus is not on appeal.  
However, the Board notes that since the RO's rating decision, 
the rating criteria for a 10 percent rating for tinnitus have 
changed, so that all that is required now is the presence of 
recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).  The Board refers the question of the evaluation 
of tinnitus to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently have a hearing loss 
disability of either ear.  

2.  The veteran currently has degenerative joint disease of 
the MTP joint of the right great toe (claimed as a disability 
manifested by pain of this area), and this began during his 
active duty.  


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).  

2.  Degenerative joint disease of the MTP joint of the right 
great toe was incurred in service.  38 U.S.C.A. 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1989 to October 1996.  Service medical records include an 
August 1988 enlistment examination which mentions that there 
was a laceration scar on the right big toe and there was also 
hallux valgus.  Near the end of service, in September 1996, 
the veteran was seen for a complaint of right big toe pain, 
with periodic popping, cracking, and pain of the right MTP 
joint; clinical examination was within normal limits; X-rays 
showed mild degenerative changes; and the assessment was 
probable degenerative joint disease.  Service medical records 
show the veteran had some complaints of diminished hearing 
and ringing in the ears.  He had periodic hearing tests in 
service for hearing conservation, and these showed no chronic 
hearing loss disability.

The veteran was discharged from service in October 1996.  In 
December 1996, he filed his claims for service connection for 
various conditions including the disabilities involved in the 
current appeal.

The veteran underwent a VA audiological examination in 
January 1997.  He reported that he had noticed gradually 
decreasing hearing and periodic tinnitus.  On current 
testing, pure tone thresholds in the right ear were 5, 0, 10, 
-5, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
The pure tone thresholds in the left ear were 5,0, 5, 0, and 
-5 decibels at the same frequencies.  Speech discrimination 
testing was 98 percent correct in both ears.  The examiner 
indicated that the veteran's hearing was within normal 
limits.  

VA X-rays of the feet in January 1997 showed bilateral hallux 
valgus with slight degenerative changes suggested at the 
first MTP joints.  At a VA general medical examination in 
February 1997, the veteran complained of pain at the MTP 
joint of the right big toe; physical examination showed 
bilateral external deviation of the big toes; and the 
diagnosis was bilateral hallux valgus with recurrent episodes 
of pain at the MTP joint of the right big toe.

Medical records and statements by the veteran in 1998 and 
later refer to gout symptoms of the big toes, primarily the 
left big toe.  [The RO denied service connection for gout in 
February 2000, and that issue is not currently on appeal.]

The veteran underwent a VA audiological examination in August 
1998.  Pure tone thresholds in the right ear were 10, 10, 10, 
0, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
As to the left ear, pure tone thresholds were 10 5, 10, 15, 
and 10 decibels at the same frequencies.  The speech 
recognition scores were 96 percent, bilaterally.  The 
diagnoses included hearing within normal limits in both ears, 
and intermittent tinnitus.  A VA ear examination in August 
1998 noted that the veteran's hearing was within normal 
limits and he had tinnitus.

A September 2001 audiology report from the White-Wilson 
Medical Center is in rough graph form but appears to show 
pure tone thresholds in the right ear of 15, 15, 15, 20, and 
30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to 
the left ear, pure tone thresholds were 10, 10, 15, 10, and 
10 decibels at the same frequencies.  The speech recognition 
scores appear to be 100 percent in the right ear and 96 
percent in the left ear.  The impression was hearing within 
normal limits, both ears, except at 4000 Hertz in the right 
ear.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).

In the present case, service medical records show no chronic 
hearing loss disability of either ear during the veteran's 
1989-1996 active duty, within the presumptive year after 
service, or at any time since then.  Post-service audiology 
tests in 1997, 1998, and 2001 indicate the veteran does not 
have a hearing loss disability of either ear as defined by 
38 C.F.R. § 3.385.  The current presence of a claimed 
disability is one of the essential requirements for service 
connection.  Degemetich v. Brown, 104 F.3d 1328 (1997).  As 
the veteran does not currently have a hearing loss disability 
of either ear under the standards of 38 C.F.R. § 3.385, there 
is no disability for which service may be granted.  

The claimed disability of hearing loss was not incurred in or 
aggravated by service.  As the preponderance is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The veteran is advised that if he later 
is found to have a hearing loss disability as defined by 
38 C.F.R. § 3.385, he may apply to the RO to reopen his claim 
for service connection.

The veteran also claims service connection for a disability 
manifested by pain of the MTP joint of the right great toe.  
[The Board notes that the veteran also has had symptoms of 
both big toes, primarily the left one, due to gout.  The RO 
has denied service connection for gout, and that issue is not 
currently on appeal.  The present appeal is limited to other 
problems with the right great toe.]

The veteran was noted to have hallux valgus when he entered 
service.  In September 1996, near the end of his service, he 
had complaints of pain and other symptoms of the right big 
toe, specifically at the MTP joint of that toe; at that time 
there were X-ray findings of degenerative joint disease 
(arthritis).  The veteran was discharged from service in 
October 1996.  In January 1997, there were VA X-ray findings 
of hallux valgus and degenerative joint disease of the MTP 
joint of the right great toe.  At a February 1997 VA 
examination, the veteran gave a history of pain of the MTP 
joint of the big toe, and the diagnosis included hallux 
valgus with recurrent episodes of pain at the MTP joint of 
the right big toe.

The evidence shows that even if the veteran had hallux valgus 
of the right big toe before service, during service he 
developed superimposed degenerative joint disease of the MTP 
joint of the right big toe.  The superimposed condition was 
noted near the end of the veteran's service and soon after 
service, and is apparently a source of pain in the right big 
toe.  The evidence shows that degenerative joint disease of 
the MTP joint of the right big toe began in service.  This 
condition was incurred in service, warranting service 
connection.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for degenerative joint disease of the MTP 
joint of the right great toe is granted.  


REMAND

The other issues on appeal have previously been stated to be 
entitlement to a rating higher than 10 percent for a left 
knee disability and entitlement to a higher (compensable) 
rating for a left shoulder disability.  The veteran was last 
afforded a VA orthopedic examination in August 1998.  
Subsequent private treatment records show that he continued 
to receive treatment for both his left knee disability and 
his left shoulder disability and indicate possible worsening 
of his symptomatology as to such disabilities.  An August 
2002 report from J. M. Glenn, M.D., reflects that the veteran 
has suffered a possible decrease in the range of motion of 
his left shoulder since the August 1998 VA orthopedic 
examination.  Additionally, treatment records from Dr. Glenn, 
dated in February 2003, show that the veteran underwent 
surgery on his left knee.  In the judgment of the Board, the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with a VA 
orthopedic examination.  

In view of the foregoing, these issues are remanded to the RO 
for the following action:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since September 2001 for left knee and 
left shoulder problems, and the RO should 
then obtain copies of the related medical 
records.  

2.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the severity of his service-connected left 
knee and left shoulder disabilities.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the left knee and left 
shoulder disabilities should be described 
in detail, including range of motion in 
degrees, objective evidence of pain on 
motion, any instability, etc.  

3.  Thereafter, the RO should review the 
claims for higher ratings for a left knee 
disability and a left shoulder disability.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his 








representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



